

116 S4730 IS: Circulating Collectible Coin Redesign Act of 2020
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4730IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Ms. Cortez Masto (for herself, Mrs. Fischer, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend title 31, United States Code, to require the Secretary of the Treasury to mint and issue quarter dollars in commemoration of the Nineteenth Amendment, and for other purposes.1.Short titleThis Act may be cited as the Circulating Collectible Coin Redesign Act of 2020.2.Redesigned circulating collectible coinsSection 5112 of title 31, United States Code, is amended by adding at the end the following new subsection:(x)Redesign and issuance of quarter dollars emblematic of prominent American women and commemorating the 19th Amendment(1)Redesign of quarter dollars beginning in 2022(A)In generalEffective beginning January 1, 2022, notwithstanding the fourth sentence of subsection (d)(1) and subsection (d)(2), the Secretary of the Treasury shall issue quarter dollars that have designs on the reverse selected in accordance with this subsection which are emblematic of the accomplishment of a prominent American woman.(B)Flexibility with regard to placement of inscriptionsNot­with­stand­ing subsection (d)(1), the Secretary may select a design for quarter dollars referred to in subparagraph (A) in which—(i)the inscription described in the second sentence of subsection (d)(1) appears on the reverse side of any such quarter dollar; and(ii)any of the inscriptions described in the third sentence of subsection (d)(1) or the designation of the value of the coin appear on the obverse side of any such quarter dollar.(C)Single prominent American woman on each quarter dollarThe design on the reverse side of each quarter dollar issued under this subsection shall be emblematic of the accomplishments and contributions of one prominent woman of the United States, and may include contributions to the United States in a wide spectrum of accomplishments and fields, including but not limited to suffrage, civil rights, abolition, government, humanities, science, space, and arts, and should honor women from ethnically, racially, and geographically diverse backgrounds.(D)Issuance of quarter dollars emblematic of up to five prominent American women each yearThe designs for the quarter dollars issued during each year of the period of issuance described under paragraph (4) shall be emblematic of up to five prominent American women.(E)Selection of prominent American women generallyThe selection of a prominent American woman to be featured under this subsection shall be made by the Secretary—(i)in accordance with a selection process developed by the Secretary;(ii)after soliciting recommendations from the general public for prominent women designs for quarter dollars; and(iii)in consultation with the Smithsonian Institution American Women’s History Initiative, National Women’s History Museum, and the Bipartisan Women’s Caucus.(2)Design generallyThe coins issued in accordance with this subsection shall meet the following design requirements—(A)In generalAll designs under this subsection shall be selected by the Secretary, after consultation with the Commission of Fine Arts and review by the Citizens Coinage Advisory Committee.(B)ObverseThe design on the obverse of the quarter dollars shall maintain a likeness of George Washington, and be designed in a manner, such as with incused inscriptions, so as to distinguish it from the obverse design used during the previous quarters program.(3)Issuance of coinsThe Secretary shall prescribe, on the basis of such factors as the Secretary determines to be appropriate, the number of new designs during each year of the period of issuance, and the number of coins which shall be issued with each of the designs selected for such year.(4)Period of issuance(A)In generalThe program established under this subsection shall continue in effect until the end of 2025.(B)ContinuityAfter 2025, the Secretary may continue to issue coins minted during the program but not yet issued..3.Issuance of redesigned circulating coins emblematic of the United States semiquincentennialSection 5112 of title 31, United States Code, is amended by adding at the end the following new subsection:(y)Redesign and issuance of coins emblematic of the united states semiquincentennial(1)Redesign beginning in 2026(A)In general(i)Notwithstanding the 4th, 5th, and 6th sentences of subsection (d)(1), the Secretary may change the design on any of the coins authorized under this section and minted for issuance during the one-year period beginning January 1, 2026, in celebration of the United States se­mi­quin­cen­ten­ni­al.(ii)Notwithstanding the second and third sentences of subsection (d)(1), the Secretary may place the required inscriptions on either the obverse or reverse sides of the coins authorized for redesign under this subsection.(B)Quarter dollarsThe Secretary may issue quarter dollars in 2026 with up to five different designs emblematic of the United States semiquincentennial. One of the quarter dollar designs must be emblematic of a woman’s or women’s contribution to the birth of the Nation or the Declaration of Independence or any other monumental moments in American History.(C)DollarsThe Secretary may, in addition to the coins produced under subsections (r) and (w), mint for issuance during the one-year period beginning January 1, 2026, $1 dollar coins with designs emblematic of the United States semiquincentennial.(D)Designs after end of the programBeginning in 2027, any coin redesigned under this subsection shall revert to the immediately previous designs, with the exception of the quarter dollar and the half dollar, which shall bear designs in accordance with subsection (z).(E)Redesign definitionA redesign authorized under this subsection shall not constitute a change for purposes of subsection (d)(2).(2)Selection of designs(A)In generalEach of the designs authorized under this subsection shall be selected by the Secretary after consultation with Commission of Fine Arts and review by the Citizens Coinage Advisory Committee.(B)Design selection processDesigns shall be developed and selected in accordance with the design selection process developed by the Secretary in consultation with the United States Semiquincentennial Commission and with recommendations from the general public..4.Issuance of redesigned quarter dollars and half dollars emblematic of sports played by American youthSection 5112 of title 31, United States Code, is amended by adding at the end the following new subsection:(z)Redesign and issuance of quarter dollars and half dollars emblematic of sports played by American youth(1)Redesign of quarter dollars beginning in 2027(A)In generalEffective beginning January 1, 2027, notwithstanding the fourth sentence of subsection (d)(1) and subsection (d)(2), the Secretary shall issue quarter dollars that have designs on the reverse selected in accordance with this subsection which are emblematic of sports played by American youth.(B)Flexibility with regard to placement of inscriptionsNot­with­stand­ing subsection (d)(1), the Secretary may select a design for quarter dollars referred to in subparagraph (A) in which—(i)the inscription described in the second sentence of subsection (d)(1) appears on the reverse side of any such quarter dollars; and(ii)any of the inscriptions described in the third sentence of subsection (d)(1) or the designation of the value of the coin appear on the obverse side of any such quarter dollars.(C)Single sport on each quarter dollarThe design on the reverse side of each quarter dollar issued under this subsection shall be emblematic of one sport played by American youth.(D)Issuance of quarter dollars emblematic of up to five sports each yearThe designs for the quarter dollars issued during each year of the period referred to in paragraph (5) shall be emblematic of up to five sports.(E)Selection of sports generallyThe Secretary shall select the sports to be honored during each year of the period referred to in paragraph (5) after appropriate outreach and consultation with the public.(2)Redesign of half dollars beginning in 2027(A)In generalEffective January 1, 2027, notwithstanding the fourth sentence of subsection (d)(1) and subsection (d)(2), the Secretary shall issue half dollars that have designs on the reverse selected in accordance with this subsection which are emblematic of a sport tailored to athletes with a range of disabilities, including physical impairment, vision impairment and intellectual impairment (referred to in this Act as a Paralympic sport).(B)Flexibility with regard to placement of inscriptionsNot­with­stand­ing subsection (d)(1), the Secretary may select a design for half dollars referred to in subparagraph (A) in which—(i)the inscription described in the second sentence of subsection (d)(1) appears on the reverse side of any such half dollars; and(ii)any of the inscriptions described in the third sentence of subsection (d)(1) or the designation of the value of the coin appear on the obverse side of any such half dollars.(C)Single Paralympic sport on each half dollarThe design on the reverse side of each half dollar issued under this subsection shall be emblematic of one Paralympic sport.(D)Selection of sportsThe selection of a Paralympic sport to be honored with a half dollar under this subsection shall be made by the Secretary after consultation with U.S. Paralympics.(3)Design generallyThe coins issued in accordance with this subsection shall meet the following design requirements:(A)In generalAll designs under this subsection shall be selected by the Secretary, after consultation with the Commission of Fine Arts and review by the Citizens Coinage Advisory Committee.(B)Quarter dollar obverseThe design on the obverse of the quarter dollars shall maintain a likeness of George Washington, and be designed in a manner so as to distinguish it from the obverse design used during the previous quarter dollars program.(C)Half dollar obverseThe design on the obverse of the half dollar shall maintain a likeness of John Kennedy, and be designed in a manner so as to distinguish it from the obverse design used on the current half dollar.(4)Issuance of coins(A)Quarter dollarThe quarter dollar coins bearing designs under this subsection shall be issued at the rate of up to 5 new designs during each year of the period of issuance described under paragraph (5).(B)Half dollarThe half dollar coins bearing designs under this subsection shall be issued at the rate of 1 new design during each year of the period of issuance described under paragraph (5).(5)Period of issuance(A)In generalThe program established under this subsection shall continue in effect until the end of 2030.(B)ContinuityAfter the date specified in subparagraph (A), the Secretary may continue to issue coins minted during the program but not yet issued.(6)Accompanying sports medalsFor every design of a coin honoring a sport issued under this subsection, the Secretary is authorized to design and issue one or more accompanying medals with designs emblematic of the sport honored with the issuance of the coin, and include a surcharge on the sale the medals sold in accordance with this paragraph, in an amount determined by the Secretary, in the Secretary’s sole discretion, that may be used for the design and manufacture of the medals described in paragraph (7).(7)Olympic medals(A)In generalThe Secretary is authorized to design and manufacture medals for award at the 2028 Olympic Games in Los Angeles, California.(B)Working stockThe Secretary may use Treasury working gold and silver stock in the manufacture of the award medals produced under this subsection.(C)Olympic & Paralympic CommitteesThe Secretary may provide the medals described in this paragraph to the United States Olympic & Paralympic Committee under terms and conditions established by the Secretary.(D)Cooperative marketing and promotion opportunitiesThe Secretary is encouraged to seek out cooperative marketing and promotion opportunities, including with the United States Olympic & Paralympic Committee, LA28, and United States Olympic and Paralympic Properties to promote the coins and medals produced under this section.(8)Designs after end of programUpon the completion or termination of the coin program under this subsection, the designs on the quarter dollar and half dollar shall be as follows:(A)Quarter dollar(i)ObverseThe obverse of the quarter dollar shall bear a design containing a likeness of George Washington.(ii)ReverseThe reverse of the quarter dollar shall be of a design selected by the Secretary after consultation with the Commission of Fine Arts and review by the Citizens Coinage Advisory Committee.(B)Half dollar(i)ObverseThe obverse of the half dollar shall bear a design containing a likeness of John Kennedy.(ii)ReverseThe reverse of the half dollar shall be of a design selected by the Secretary after consultation with the Commission of Fine Arts and review by the Citizens Coinage Advisory Committee..5.Silver bullion coinsSection 5112 of title 31, United States Code, is amended by replacing subsection (u) with the following revised subsection:(u)Silver bullion investment product(1)In generalThe Secretary is authorized to strike and make available for sale such number of bullion coins as the Secretary determines to be appropriate that feature the designs of the quarter dollars and half dollars issued under subsections (x), (y), and (z), that—(A)have a diameter of 3.0 inches and weigh 5.0 ounces;(B)contain .999 fine silver;(C)have incused into the edge the fine­ness and weight of the bullion coin; and(D)bear an inscription of the denomination of such coins, such denominations to be determined by the Secretary as the Secretary determines to be appropriate.(2)FractionalsThe Secretary is authorized to mint and issue so-called fractional silver bullion coins bearing the designs of the quarter dollars and half dollars issued under subsections (x), (y), and (z) in sizes, weights, fineness, and denominations, and with inscriptions, that the Secretary determines to be appropriate.(3)Availability for saleShould the Secretary exercise the Secretary’s discretion to strike bullion coins under this subsection, the bullion coins minted under paragraph (1) shall become available for sale no sooner than the first day of the calendar year in which the corresponding circulating quarter dollar or half dollar is issued.(4)ContinuityUntil the conclusion of the quarter dollar program authorized under subsection (t), the Secretary shall strike and make available for sale such number of bullion coins as the Secretary determines to be appropriate that are likenesses of the quarter dollars issued under subsection (t)..6.Circulating collectible standards and general provisionsSection 5112 of title 31, United States Code, is amended by adding at the end the following new subsection:(aa)Standards and general provisions for circulating collectible coins under subsections (x), (y), and (z)(1)Prohibition on certain representationsNo head and shoulders portrait or bust of any person, living or dead, and no portrait of a living person may be included in the design on the reverse of any coin under subsections (x), (y), and (z).(2)Treatment as numismatic itemsFor purposes of sections 5134 and 5136, all coins and medals minted under subsections (x), (y), and (z) shall be considered to be numismatic items.(3)Issuance(A)Quality of coinsThe Secretary may mint and issue such number of coins of each design selected under subsections (x), (y), and (z) in uncirculated and proof qualities as the Secretary determines to be appropriate.(B)CoordinationThe Board of Governors of the Federal Reserve System and the Secretary shall take steps to ensure that an adequate supply of coins produced under subsections (x), (y), and (z) are available for commerce and collectors at such places and in such quantities as are appropriate.(C)Number of each coin designs in each yearOf the coins issued during each year of the period of issuance under subsections (x), (y), and (z), the Secretary shall prescribe, on the basis of such factors as the Secretary determines to be appropriate, the number of coins which shall be issued with each of the designs selected for such year.(D)Special inscriptions or symbol across the coinsThe Secretary is encouraged to develop and include on any coin issued in accordance with subsections (x), (y), or (z), a unifying inscription, privy mark, or other symbol for that particular coin program.(4)Legal tenderThe coins minted under subsections (x), (y), and (z) shall be legal tender, as provided in section 5103.(5)Marketing and educational campaignIn an effort to advance the collecting of the coins and medals authorized under subsections (x), (y), and (z), and numismatics in general, the Secretary may develop and execute a marketing, advertising, promotional, and educational program to promote the collecting of the coins and medals authorized under subsections (x), (y), and (z). As part of this program, the Secretary is encouraged to seek out appropriate cooperative marketing opportunities, and to develop ancillary derivative products beyond traditional numismatic products such as sports, women, and youth oriented products appropriate to the particular coin and medal program.(6)Quality of medalsIt is the sense of Congress that the medals authorized under subsection (z) be produced in high relief and, if feasible and cost effective, with surface treatments such as frosting and colorization..